DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 17-20, drawn to a radio calibration system and method, comprising: a field-programmable gate array including: a pseudo noise generator configured to generate a calibration signal, and a carrier generator configured to generate a carrier to be mixed with the calibration signal to generate a plurality of harmonics of the calibration signal, an analog electronic device including: a high pass filter configured to select one or more harmonics of the calibration signal from the plurality of harmonics at a select frequency; an attenuator configured to attenuate a power level of the select harmonic of the calibration signal; a coupler configured to inject the attenuated calibration signal into a receiver channel that receives a signal from an antenna input; and a receiver channel configured to: measure power, group delay, and phase of the calibration signal, determine a ratio of power, group delay and phase corrections of the calibration signal, perform power calibration based on the determined ratio of power, perform instrumental delay calibration based on the group delay and the phase corrections, and a reference clock configured to synchronize the pseudo noise generator, the carrier generator and the receiver channel, classified in H04B7/18519.
II. Claims 12-16, drawn to a coupler for coupling a calibration signal with a signal from an antenna input, comprising: a phase shifter configured to shift the calibration signal 0 and 90 degrees out of phase; a printed circuit board, including: a microstrip middle layer configured to receive the calibration signal 0 and 90 degrees out of phase; and a microstrip top layer including a microstrip trace configured to receive the signal from the antenna input, wherein mutual stray capacitance of the microstrip middle layer and the microstrip top layer creates a coupling between the calibration signal and the signal from the antenna input, wherein the microstrip trace of the microstrip top layer crosses a microstrip trace of the microstrip middle layer at a distance of a quarter wavelength, classified in H01P/187.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as
generating a calibration signal, generating a carrier to be mixed with the calibration signal to generate a plurality of harmonics of the calibration signal, selecting one or more harmonics of the calibration signal from the plurality of harmonics at a select frequency, attenuating a power level of the select harmonic of the calibration signal, measuring power, group delay, and phase of the calibration signal, determining a ratio of power, group delay and phase corrections of the calibration signal, and performing power calibration based on the determined ratio of power.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm,
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANA N LE/Primary Examiner, Art Unit 2648